Title: From George Washington to Charles Lawrence, 20 July 1767
From: Washington, George
To: Lawrence, Charles



Sir,
[Mount Vernon] Virginia July 20th 1767.

Inclosd is a Measure for Breeches, by which please to send me a pair of black silk Knit ones—I shoud be glad also to have sent me a Sartout great Coat fashionably made of good Cloth—I presume you have my Meas[ur]e & therefore have sent none but in case you shoud be at a loss, make it to fit a person Six feet high and proportionably made, & you cannot go much amiss. let the Breeches have cool linings fit for Summer wear and a side pocket.
Messrs Cary & Co. will pay the amount of the above charge as also of a fashionable Suit of Cloth Cloaths which you are desired to make for Master Custis (who is about 14 Yrs of age & tolerably well grown) and to send them along with the above things of mine. I am Sir Yr Very Hble Servt

Go: Washington

